            Case 7:20-mj-02252-JCM Document 9 Filed 08/10/20 Page 1 of 1




                                                                  August 10, 2020


                                                                                                                 VIA ECF
Magistrate Judge Judith C. McCarthy
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

                 Re:      In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252

Dear Judge McCarthy:

               With the government’s consent, I write to seek additional time in the above-
captioned extradition case. At present, the schedule calls for our motion to dismiss to be submitted
on August 17; the government to submit its response on September 4; and our reply is due on
September 14. The proposed modification would move those dates to September 21, October 13,
and October 26, respectively. The additional time will allow us to translate certain documents into
Korean and to engage Korean counsel, and should allow both sides to sharpen the issues for the
Court.

                                                                  Respectfully submitted,

                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
